DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14, and 18-20) in the reply filed on 03/03/2022 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0399146) in view of Yeom (US 2019/004009).
Regarding claim 1, Park discloses a method of making a thin film, the method comprising: depositing a first layer (Fig.13, “VDW”) onto a substrate (Fig.13, “SiO2”); depositing a second layer onto the first layer (VDW), thereby generating a coated substrate (column 4, lines 45-60; column 6, lines 33-45); immersing the coated substrate in an aqueous medium (column 5, lines 35-40); and after immersing the coated substrate, removing a delaminated layer from the substrate (Fig.2a), the delaminated layer including the first layer and the second layer.
Park does not disclose that the first and the second layers are cadmium layers. Park however discloses that VDW films comprises metal sulfides and metal selenides (column 5, lines 41-45). And Yeom discloses that the first and the second layers are cadmium layers ([0016]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Yeom to have the first and the second layers are cadmium layers for the purpose of fabrication the photoelectronic device (Yeon, [0016]).
Regarding claim 2, Park discloses applying the delaminated layer to a second substrate ([0079]).  
Regarding claim 3, Park discloses the second substrate being selected from a plastic ([0077]; note: polymer).  
Regarding claim 4, Park discloses wherein a thickness of the first cadmium layer is no greater than 200 nm ([0042]; note: monolayer).  
Regarding claim 5, Park does not explicitly disclose wherein a thickness of the second cadmium layer is between 0.2 m to 6 m.  

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of monolayers to have a thickness of the second cadmium layer to be in the claimed range for the purpose of controlling the thickness of the composition (Park, [0059]).
Regarding claim 6, Park discloses wherein depositing the second cadmium layer includes a vapor deposition technique ([0051]).  
Regarding claim 7, Park discloses wherein the vapor deposition technique is thermal evaporation ([0051]).  
Regarding claim 11, Yeom discloses wherein the first cadmium layer includes cadmium selenide (CdSe) ([0013]).  
Regarding claim 13, Park does not explicitly disclose wherein an aqueous medium temperature is at ambient temperature before immersing the coated substrate in the aqueous medium.  
Park however discloses that the coated substrate is immersed in the aqueous medium ([0041]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the aqueous medium temperature as at ambient temperature before immersing the coated substrate in the aqueous medium for the purpose of effectively fabrication VDW film (Park, [0041]).
Regarding claim 14,
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yeom as applied to claim 1 above, and further in view of Basol (US 4, 388, 483).
Regarding claim 10, Park does not explicitly disclose wherein the first cadmium layer includes cadmium sulfide (CdS).  
Basol however discloses the first cadmium layer includes cadmium sulfide (CdS) (Fig.1, numeral 12; column 2, lines 60-65).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Basol to have the first cadmium layer includes cadmium sulfide (CdS) for the purpose manufacturing a photovoltaic device.
Regarding claim 12, Park does not disclose wherein the second cadmium layer includes cadmium telluride (CdTe).
Basol however discloses that the second cadmium layer includes cadmium telluride (CdTe) (column 3, lines 55-60).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Basol to have the second cadmium layer includes cadmium telluride (CdTe) for the purpose manufacturing a photovoltaic device.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yeom as applied to claim 1 above, and further in view of Yun (US 2019/0067005).
Regarding claim 8, Park does not disclose wherein a substrate temperature is 200C to 250C while the first cadmium layer is deposited onto the substrate.  
0C to 250C while the first cadmium layer is deposited onto the substrate ([0048]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Yun to have a substrate temperature is 200C to 250C while the first cadmium layer is deposited onto the substrate for the purpose of fabrication metal chalcogenide thin films (Abstract). 
Regarding claim 9, Yun discloses wherein the substrate temperature is at least 400°C and no more than 540°C while the second cadmium layer is deposited onto the substrate ([0055]).  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yeom and Yun.
Regarding claim 18, Park discloses a method of making a thin film, the method comprising: depositing a first layer (Fig.13, “VDW”) onto a substrate (Fig.13, “SiO2”); depositing a second layer onto the first layer (VDW), thereby generating a coated substrate (column 4, lines 45-60; column 6, lines 33-45); immersing the coated substrate in an aqueous medium (column 5, lines 35-40); and after immersing the coated substrate, removing a delaminated layer from the substrate (Fig.2a), the delaminated layer including the first layer and the second layer.
Park does not disclose (1) that the first and the second layers are cadmium layers; (2) wherein a substrate temperature is 20°C to 25°C while the first cadmium layer is deposited onto the substrate, wherein the substrate temperature is at least 400°C and no more than 540°C while the second cadmium layer is deposited onto the substrate.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Yeom to have the first and the second layers are cadmium layers for the purpose of fabrication the photoelectronic device (Yeon, [0016]).
Regarding element (2), Yun however discloses that a substrate temperature is 200C to 250C while the first cadmium layer is deposited onto the substrate ([0048]) and   the substrate temperature is at least 400°C and no more than 540°C while the second cadmium layer is deposited onto the substrate ([0055]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Yun to have a substrate temperature is 200C to 250C while the first cadmium layer is deposited onto the substrate for the purpose of fabrication metal chalcogenide thin films (Abstract). 
Regarding claim 19, Park applying the delaminated layer to a second substrate, the second substrate being selected from a plastic ([0077]; note: polymer).
Park does not disclose wherein an aqueous medium temperature is at ambient temperature before immersing the coated substrate in the aqueous medium.  
Park however discloses that the coated substrate is immersed in the aqueous medium ([0041]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the aqueous medium temperature as at ambient .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yeom and Yun applied to claim 19 above, and further in view of Basol.
Regarding claim 20, Park discloses wherein a thickness of the first cadmium layer is no greater than 250 nm ([0042]; note: monolayer).; wherein depositing the second cadmium layer includes a vapor deposition technique ([0051]); and wherein the substrate includes silicon material (Fig.13).
Park does not disclose (1) wherein a thickness of the second cadmium layer is between 0.2 m to 6 m; (2) wherein the first cadmium layer includes cadmium sulfide (CdS) or cadmium selenide (CdSe); (3) wherein the second cadmium layer includes cadmium telluride (CdTe). 
Regarding element (1), Park however discloses forming a stack of monolayers ([0057]; [0058]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of monolayers to have a thickness of the second cadmium layer to be in the claimed range for the purpose of controlling the thickness of the composition (Park, [0059]).
Regarding element (2), Yeom discloses wherein the first cadmium layer includes cadmium selenide (CdSe) ([0013]).  
It would have therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Yeom to have the first cadmium layer includes cadmium selenide (CdSe) for the purpose of fabrication a photovoltaic device.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Park with Basol to have the second cadmium layer includes cadmium telluride (CdTe) for the purpose manufacturing a photovoltaic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891